Citation Nr: 0718872	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  05-13 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in 
an April 2001 rating decision that granted service connection 
for post-traumatic stress disorder (PTSD) and assigned a 
noncompensable rating effective February 13, 1989, a 10 
percent disability rating effective September 9, 1994, a 100 
percent rating for the period effective July 19, 1995 because 
of hospitalization over 21 days, a 10 percent disability 
rating effective January 1, 1996, a 30 percent disability 
rating effective August 6, 1997, and a 50 percent disability 
rating effective November 3, 1999.

2.  Entitlement to an evaluation in excess of 50 percent for 
PTSD.

3.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Wade Bosley, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1965 to 
October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a July 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.

In April 2007, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.


FINDINGS OF FACT

1.  In an April 2001 rating decision, the RO granted service 
connection for post-traumatic stress disorder (PTSD) and 
assigned a noncompensable rating effective February 13, 1989, 
a 10 percent disability rating effective September 9, 1994, a 
100 percent rating for the period effective July 19, 1995 
because of hospitalization over 21 days, a 10 percent 
disability rating effective January 1, 1996, a 30 percent 
disability rating effective August 6, 1997, and a 50 percent 
disability rating effective November 3, 1999.  The veteran 
did not appeal that decision, and it became final.

2.  The April 2001 rating decision considered the relevant 
facts as they were known and prevailing legal authority; the 
rating decision was not undebatably erroneous.

3.  The veteran's PTSD is manifested by occupational and 
social impairment with deficiencies in most areas such as 
work, family relations, and mood due to such symptoms as 
depression, sleep impairment, and an inability to establish 
and maintain effective relationships but is not manifested by 
total occupational and social impairment.

4.  The veteran's service-connected disabilities are shown to 
be productive of a disability picture that precludes him from 
securing and following some form of substantially gainful 
employment consistent with his education and work experience.


CONCLUSIONS OF LAW

1.  There was no CUE in the April 2001 rating decision. 38 
U.S.C.A. § 5109A (West 2002); 38 C.F.R. §§ 3.104, 3.105 
(2006).

2.  Resolving all doubt in the veteran's favor, the criteria 
for an evaluation of 70 percent for service-connected PTSD 
are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.130, Diagnostic Code 9411 (2006).

3.  Resolving all doubt in the veteran's favor, the criteria 
for the assignment of a TDIU rating have been met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 
4.19 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  With respect 
to the issue of whether there was clear and unmistakable 
error (CUE) in an April 2001 rating decision, the Board notes 
the Court has found that the VCAA is not applicable to claims 
alleging clear and unmistakable error.  Livesay v. Principi, 
15 Vet. App. 165 (2001).  With respect to the issues of   
entitlement to an evaluation in excess of 50 percent for PTSD 
and entitlement to a TDIU, the Board observes that in light 
of the favorable outcome of this appeal, any perceived lack 
of notice or development under the VCAA should not be 
considered prejudicial.  

II.	CUE

To establish a valid CUE claim, a claimant must show that 
either the correct facts, as they were known at the time, 
were not before the adjudicator, or that the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  
CUE is a very specific and rare kind of error of fact or law 
that compels the conclusion, to which reasonable minds could 
not differ, that the result in the decision in question would 
have been manifestly different but for the error.  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).  The claimant must assert 
more than a mere disagreement as to how the facts were 
weighed or evaluated.  Eddy v. Brown, 9 Vet. App. 52 (1996).  
When attempting to raise a claim of CUE, a claimant must 
describe the alleged error with some degree of specificity, 
and provide persuasive reasons as to why the result would 
have been manifestly different but for the alleged error.  
Fugo, supra.

In Damrel v. Brown, 6 Vet. App. 242 (1994), the Court 
explained that in order for clear and unmistakable error to 
exist: (1) "[e]ither the correct facts, as they were known 
at that time, were not before the adjudicator (i.e., more 
than a simple disagreement as to how the facts were weighed 
or evaluated), or the statutory or regulatory provisions 
extant at the time were incorrectly applied," (2) the error 
must be "undebatable" and the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made," and (3) a determination that there was clear 
and unmistakable error must be based on the record and law 
that existed at the time of the prior adjudication in 
question.  Damrel, 6 Vet. App. at 245 (1994) (quoting 
Russell, supra).  

VA Regulations provide that a determination on a claim by the 
agency of original jurisdiction of which the claimant is 
properly notified is final if an appeal is not perfected 
within one year of the date that notice of the determination 
is mailed to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.302, 20.1103 (2006).

In light of the foregoing, the veteran must argue that either 
the correct facts were not considered by the RO or that 
applicable laws and regulations were not correctly applied in 
the rating decision at issue.  Such a determination must be 
based on the record and the law that existed at the time of 
that rating decision.  Eddy, 9 Vet. App. 52 (1996).

Where evidence establishes CUE, the prior decision will be 
reversed or amended. 38 C.F.R. § 3.105(a).  For the purpose 
of authorizing benefits, the rating or other adjudicative 
decision which constitutes a reversal of a prior decision on 
the grounds of CUE had the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
Id.

The veteran in essence contends that 38 C.F.R. § 4.125 (1996) 
was not correctly applied in the April 2001 rating decision.  
Specifically, the veteran stated that when he filed his claim 
in 1994, 38 C.F.R. § 4.125 stated that if a veteran is 
demonstrably unable to obtain or retain employment, a 100 
percent schedular rating is warranted and that the RO failed 
to discuss the evidence in the record which showed that the 
veteran's PTSD kept him from working since 1994.

The Board notes that the April 2001 rating decision noted the 
regulatory amendment effective in November 1996 of the 
schedular criteria for evaluating mental disorders including 
PTSD and recited both the rating criteria in effect prior to 
November 1996 as well as the revised criteria effective 
November 7, 1996.  The RO noted that the beginning date of 
the grant of service connection for PTSD was February 13, 
1989 and that compensation benefits from February 13, 1989 to 
November 7, 1996 would be under the provisions of the old 
disability criteria and that following a review of both the 
old and new regulations, it was the opinion that review of 
the veteran's claim under the new laws and regulations 
effective November 7, 1996 governing mental disorders was 
most favorable to the veteran.  

The Board has carefully considered the applicable law and the 
evidence of record at the time of the April 2001 rating 
decision presently challenged and finds that the veteran's 
contentions regarding the assignment of CUE are without 
merit.  It is important to note that the veteran is in 
essence arguing that the RO erred by failing to adjudicate 
the claim under the regulations in effect prior to November 
7, 1996 and failing to find that he was demonstrably unable 
to obtain or retain employment.

Seen in its best light, the veteran's CUE challenge to the 
April 2001 decision appears to be that the RO did not 
properly recognize the veteran's "inability to retain 
employment" from 1994 and that he met the criteria for a 100 
percent schedular rating in effect prior to November 7, 1996, 
and should have been assigned a 100 percent rating.

The Board finds that the underlying predicate of the 
veteran's argument is that the RO had ignored evidence that 
the veteran was unemployable.  First, it is clear that at the 
time of the April 2001 decision, all of the evidence 
referenced by the appellant in his January 2003 statement was 
before the RO.  This includes evidence of the veteran's 
unemployment, as well as the medically documented reasons for 
that unemployment.  The difference was simply a matter of 
interpretation of that evidence in concert with the entire 
evidence of record.  For example, although Dr. J.M.R. opined 
in September 1996 and May 1998 that the veteran was totally 
and permanently disabled due to his PTSD, a special 
psychiatric report dated in September 1994 indicates that the 
veteran suffered only mild PTSD manifested by recurring 
nightmares but without any other manifestation, and a VA 
examination report dated in November 1999 indicates that the 
veteran exhibited only moderate impairment in functioning.     

As noted above, CUE is more than a difference of opinion.  38 
C.F.R. § 3.105(b). The mere allegation that the evidence then 
of record should have been interpreted the way that the 
appellant now sees it does not satisfy the heavy burden of 
demonstrating CUE.  The appellant's disagreement is with the 
manner in which the facts of record were weighed, and such 
disagreement is not CUE.  Crippen v. Brown, 9 Vet. App. 412, 
417-418 (1996); Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993); 
Damrel v. Brown, 6 Vet. App. 242, 246 (1994).

III.	Increased rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

When, as here, the veteran is requesting a higher rating for 
an already established service-connected disability, the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  But the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
Powell v. West, 13 Vet. App. 31, 35 (1999).  

From a legal standpoint, VA must consider all the evidence of 
record to determine when an ascertainable increase occurred 
in the rated disability.  See Hazan v. Gober, 10 Vet. App. 
511 (1997).

Based on the analysis of the evidence as outlined below, the 
Board finds that by resolving all doubt in the veteran's 
favor, the evidence supports a rating of 70 percent.

The veteran's service-connected post-traumatic stress 
disorder is evaluated under Diagnostic Code 9411.  The 
regulations establish a general rating formula for mental 
disorders.  38 C.F.R. § 4.130 (2006).  Ratings are assigned 
according to the manifestation of particular symptoms.  
However, the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.   
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, 
the evidence considered in determining the level of 
impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)).  Id.

The current 50 percent disability rating requires 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent disability rating requires occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting; inability to establish and maintain effective 
relationships).  Id.

Finally, a 100 percent disability rating requires total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.  

The findings of record indicate that the veteran's PTSD 
symptoms match rating criteria for a 50 percent rating 
(impairment of short-term memory and difficulty in 
establishing and maintaining effective work and social 
relationships) and rating criteria for a 70 percent rating 
(difficulty in adapting to stressful circumstances and 
inability to establish and maintain effective relationships). 

VA outpatient treatment records from January 2003 indicate 
that the veteran has, at different times, experienced 
anxiety, vague auditory illusions, short-term memory 
impairment, difficulty concentrating, panic attacks, sleep 
impairment, intrusive thoughts, flashbacks, nightmares, and 
irritability.  Global Assessment Functioning (GAF) scores 
assigned during VA outpatient treatment from January 2003 
range from 35 to 70.  

The veteran was afforded VA examinations in April 2004, a 
general medical examination and a PTSD examination.  At the 
general medical examination, the examiner noted that the 
veteran was being followed by a psychiatrist at VAMC for PTSD 
and that the veteran experienced nightmares, flashbacks, 
panic attacks, depression, and sleep impairment. 

The PTSD examiner noted that the veteran complained of 
flashbacks one time per week, poor concentration, difficulty 
being around others, and disturbed sleep.  The examiner noted 
that the veteran's symptoms appear to be of mild to moderate 
severity and have been present over the last year and occur 
in varying frequency.  The examiner noted that the veteran 
was receiving Trazodone for sleep problems and that he 
attends a group PTSD counseling session once or twice per 
month at the VAMC.  

Mental status examination indicated that the veteran was 
alert, fully oriented, with average memory and concentration.  
The veteran's speech was fluent, of normal rate and well 
articulated.  His speech patterns were logical, relevant, 
coherent, and goal directed.  He denied any psychotic 
symptoms such as hallucinations, delusions, disorders of 
thought or communication and none were noted.  His mood was 
free of any anxiety, depression, or anger.  He appeared 
relaxed throughout the examination.  His affect was 
appropriate to content.  He denied any impulse control 
problems at that time.  He denied suicidal or homicidal 
thoughts, ideations, plans or intent at that time and none 
were noted.  The veteran did not report any panic attacks or 
panic like symptoms or obsessive or ritualistic behaviors.  
There was no evidence of inappropriate behavior.  The 
veteran's complained of impaired sleep as evidenced by having 
flashbacks. 

The veteran was diagnosed with PTSD and personality disorder 
NOS with antisocial traits.  A Global Assessment Functioning 
(GAF) of 61 was assigned.  

In August 2004, the veteran underwent a private psychological 
evaluation.  The examiners, Dr. W.A.A., psychiatrist and Dr. 
W.E.C., Licensed Psychologist, referenced the veteran's 
family and marital history, educational and vocational 
history, medical history, and military history.  A mental 
status examination was conducted.  The veteran was diagnosed 
with PTSD, chronic and severe, with delayed onset, due to 
combat trauma.  A GAF of 35 was assigned.

A VA examination was conducted in December 2005.  The veteran 
reported that he had been married twice, the first lasting 13 
years and the second lasting 4 years.  The veteran has one 
son.  The veteran reported that he has several friends; two 
who visit twice a week and apparently walk right into the 
veteran's home since he leaves the door unlocked.  The 
veteran reported that he visits other friends and goes 
fishing and out to dinner occasionally.  The veteran reported 
that he enjoyed building things and had constructed a pistol 
and vases on a wood lathe.  The veteran reported flashbacks 
of Vietnam, anxiety, and nightmares.  In addition, the 
veteran reported panic attacks and sleep impairment.  The 
veteran noted that he feels estranged from most of his family 
and from people in general.  The veteran also stated that he 
has felt like he wanted to kill others as there are a lot of 
people that he feels need to be killed.    

Mental status examination indicated the veteran was oriented 
to time, person and place.  The examination was negative for 
hallucinations, delusions, suicidal ideation, obsessive or 
ritualistic behavior, and abnormal speech.  The examination 
was positive for short-term memory loss, panic attacks, sleep 
impairment, and social isolation.  PTSD was diagnosed, and a 
GAF of 50 was assigned.   

As noted above, GAF scores assigned during VA outpatient 
treatment from April 2004 to January 2007 range from 35 to 
70.  The GAF score of 61 was assigned at the April 2004 VA 
examination, a GAF score of 35 was assigned by the private 
examiners in August 2004, and a GAF score of 50 was assigned 
at the December 2005 VA examination.  A GAF score is highly 
probative as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  A 
GAF score of 31-40 contemplates some impairment in reality 
testing or communication (e.g., speech at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work, family relations, judgment, thinking, or mood 
(e.g., avoids friends, neglects family, and is unable to 
work).  A GAF score of 41-50 contemplates serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupation, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF score of 51-60 contemplates moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with co-workers).  A GAF score of 61-70 
contemplates some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social or occupational 
functioning but generally functioning pretty well, has some 
meaningful interpersonal relationships.  See DSM-IV at 44-47. 

While the record indicates periodic fluctuation of PTSD 
symptoms and GAF scores, in whole, the veteran has relatively 
continually displayed symptoms indicative of deficiencies in 
occupational and social impairment in most areas specified by 
the rating schedule, including difficulty in adapting to 
stressful circumstances; and inability to establish and 
maintain effective work and family relationships.
Although the evidence indicates that the veteran maintains an 
ability to establish and maintain friendships, there is 
evidence that the veteran is isolative and feels estranged 
from his family.  

Therefore, the Board finds that the veteran's symptoms exceed 
the criteria for the 50 percent rating and more nearly 
approximate the criteria for the 70 percent rating.  However, 
they do not approach the severity contemplated for the 100 
percent rating.  As set forth above, the criteria for a 100 
percent rating are met when the veteran experiences total 
occupational and social impairment, which is clearly not 
demonstrated in this case.  

There has never been any indication of gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting himself or others, intermittent inability 
to perform activities of daily living, disorientation as to 
time or place, or memory loss for names of close relative, 
own occupation or own name.  While the veteran has reported 
remote suicidal ideation, he denied current suicidal 
ideation.  

Upon consideration of all of the relevant current evidence of 
record, and resolving all doubt in favor of the veteran, the 
Board finds that the veteran's PTSD is manifested by 
occupational and social impairment with deficiencies in most 
areas; but is not manifested by total occupational and social 
impairment.

Accordingly, the record supports a grant of a 70 percent 
rating for PTSD, but no higher. 

IV.	TDIU

VA law provides a total rating for compensation where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 4.16(a).  It is provided further that the existence or 
degree of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to for the service-connected disability 
or disabilities are met and in the judgment of the rating 
agency such service-connected disabilities render the veteran 
unemployable. 38 C.F.R. § 4.16(a).

It is established VA policy that all veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled.  The veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment, and all other factors having a bearing on the 
issue must be addressed.  38 C.F.R. § 4.16(b).

In this case, as the Board has found that a 70 percent rating 
is warranted for PTSD, the schedular criteria for 
consideration of a total rating under 38 C.F.R. § 4.16(a) 
have been met.  The Board notes that the veteran is also 
service connected for residuals of an eye injury with a 
noncompensable disability rating.  Therefore, the 
determinative issue is whether the veteran is shown to be 
unable to secure and follow a substantially gainful 
occupation because of his service-connected disabilities.

As noted above, the veteran was afforded VA examinations in 
April 2004.  At the general medical examination, the 
examiner, Dr. K.M., noted that the veteran was being followed 
by a psychiatrist at VAMC for PTSD and that the veteran 
experienced nightmares, flashbacks, panic attacks, 
depression, and sleep impairment. The examiner noted that the 
veteran would have a PTSD examination later that day and for 
report on the PTSD, see the report by the psychiatrist.  
However, the examiner diagnosed PTSD and stated that the 
veteran was unemployable due to PTSD and for details of the 
examination for PTSD, see the report by the psychiatrist.

The April 2004 VA PTSD examination report indicated a 
diagnosis of PTSD and personality disorder NOS with 
antisocial traits.  A Global Assessment Functioning (GAF) of 
61 was assigned.  The examiner opined that the veteran's 
level of reported PTSD symptoms alone did not appear to 
support findings of unemployability.  The examiner stated, 
"Overall, [the veteran] is seen as suffering from PTSD.  He 
also reported stressors that meet DSM-IV criteria.  He also 
reported psychiatric symptoms that minimally meet DSM-IV PTSD 
symptom criteria.  While he did report negative changes in 
effect of social functioning, these changes are seen to be 
equally attributable to his PTSD symptoms, as well as his 
personality disorder NOS, with antisocial traits.  More 
specifically, the veteran reported an inability to work due 
to his difficulty being around others.  However, his 
personality disorder NOS, with antisocial traits is seen as 
an equal contributor to this problem.  ... [H]is personality 
disorder NOS with antisocial traits is seen to be a separate 
etiology, and to be a distinct disorder from his PTSD.  Thus, 
the veteran does appear to [be] suffer from another disorder 
that is independently responsible for some of his 
psychosocial functioning impairment, namely his personality 
disorder NOS, with antisocial traits.  ..."    

At the August 2004 private psychological evaluation, the 
veteran's vocational history was obtained.  The veteran 
reported after discharge from service, he worked in a machine 
shop for about three years then he worked for B.F. Goodrich 
for one month.  He moved to Florida and worked construction 
for about one year before he got laid off and then worked at 
Walt Disney World as a surveyor until they opened.  The 
veteran reported that after that he moved back to Ohio and 
was a carpenter for a year but he got fired on Christmas Eve.  
Then he drove a dump truck for a few months before getting 
laid off.  After that, he worked at an airport, then for G.E. 
as a machinist until he was laid off.  He went back in the 
surveying business, and then went back to G.E. where he ran a 
parts washing machine in the factory.  The veteran then 
worked as an 18 wheeler truck driver until he got laid off 
and started working for a trucking company where he worked 
for 11 or 12 years until he got fired.  He worked in the meat 
packing business for several months, and then he worked on 
the loading dock and got laid off.  Then the veteran reported 
that he obtained a general contractors license and went into 
business for himself remodeling, roofing, and painting.  The 
veteran continued this business until 1995.  The veteran 
reported a six-month psychiatric hospitalization at VAMC for 
PTSD and stated that when he was discharged, he lived in a 
homeless shelter.  The veteran reported a part-time job 
washing dishes for a year and then getting another part-time 
job also washing dishes but not for long.  The veteran then 
reported that he worked for an auto auction for about a year 
in 1997.

The examiners diagnosed PTSD, chronic and severe, with 
delayed onset, due to combat trauma and noted that, unlike 
the results of the April 2004 C& P examination, there was no 
evidence found of a personality disorder, NOS, with 
antisocial traits.  The examiners summarized that the veteran 
continues to have reoccurring nightmares of the trauma he 
experienced in Vietnam and, as a result, has poor sleep, 
which often leaves him feeling exhausted when he awakens.  
The veteran has difficulty trusting others, which creates 
problems in a work situation as does his irritability and 
outbursts of anger.  He has difficulty concentrating much of 
which is due to being hypervigilant and "on alert."  This 
additionally affects his memory.  It is my professional 
opinion that the veteran is unemployable solely due to his 
PTSD.  The examiner also concurred with the VA general 
medical examiner, Dr. K.M., who concluded that the veteran's 
PTSD alone keeps him from working and that the veteran is 
unemployable due to his service-connected PTSD alone.  
       
A November 2005 statement from C.A.Y., M.A., Vocational 
Expert states that it is his opinion that it is as likely as 
not that the veteran's unemployability is caused by his 
service-connected PTSD.  C.A.Y. noted the veteran's 
background as well as his vocational and medical history.  
C.A.Y. summarized that the veteran suffers from severe 
symptoms of PTSD; he isolates himself inside for weeks at a 
time and stayed inside for a year.  Frequently he doesn't 
answer the phone or come to the door.  He sleepwalks as if he 
was in combat and wakes himself up when he walks into 
objects.  He is hypervigilant and avoids people even when he 
is doing somewhat better.  He is unable to concentrate or 
focus on any task for any length of time.  His condition 
continues to deteriorate as can be readily seen from his job 
history where he is reduced to washing dishes after the more 
challenging work that he had done before.

A VA examination was conducted in December 2005 to determine 
the presence or absence of any mental disorders in addition 
to the ongoing diagnosis of PTSD.  After review of the claims 
file and an interview with the veteran, the examiner 
diagnosed the veteran with PTSD and assigned a GAF of 50.  
The examiner stated that no other diagnoses are given as the 
symptoms presented are accounted for by the diagnosis of 
PTSD.  

The foregoing evidence along with the GAF scores indicating 
serious occupational impairment lead the Board to conclude 
that the veteran is incapable of substantially gainful 
employment by reason of his service-connected PTSD.  As such, 
entitlement to TDIU benefits has been established.


ORDER

CUE in an April 2001 rating decision that granted service 
connection for post-traumatic stress disorder (PTSD) and 
assigned a noncompensable rating effective February 13, 1989, 
a 10 percent disability rating effective September 9, 1994, a 
100 percent rating for the period effective July 19, 1995 
because of hospitalization over 21 days, a 10 percent 
disability rating effective January 1, 1996, a 30 percent 
disability rating effective August 6, 1977, and a 50 percent 
disability rating effective November 3, 1999 has not been 
shown and the appeal with respect to this issue is denied.

Entitlement to an evaluation of 70 percent, but not greater, 
for PTSD is granted subject to the law and regulations 
governing the payment of monetary benefits.

Entitlement to a TDIU is granted subject to the law and 
regulations governing the payment of monetary benefits.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


